  EXHIBIT 5 –
Hogan Time Sheets
Date Run: 05/24/21 01:05 PM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 2/1/2021 to 2/5/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOGAN, KYLE A.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                       33.00
                       LOWE, ET AL.
                                                                                                                               Total Hours for HOGAN, KYLE A.:           33.00
                                                                                                                                Total Hours for Wildlife & Marine        33.00
                                                                                                                                                      Resources:

                                                                                                                                                       Total Hours: 33.00
Date Run: 05/24/21 01:07 PM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 2/12/2021 to 2/12/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOGAN, KYLE A.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        1.00
                       LOWE, ET AL.
                                                                                                                               Total Hours for HOGAN, KYLE A.:            1.00
                                                                                                                                Total Hours for Wildlife & Marine         1.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 1.00
Date Run: 05/24/21 01:08 PM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                                Date Range: 4/6/2021 to 4/6/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOGAN, KYLE A.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        4.00
                       LOWE, ET AL.
                                                                                                                               Total Hours for HOGAN, KYLE A.:            4.00
                                                                                                                                Total Hours for Wildlife & Marine         4.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 4.00
Date Run: 05/24/21 01:09 PM                        ENVIRONMENT AND NATURAL RESOURCES DIVISION                                                                       Page 1 of 1
                                                           Time Summary By All Reporters
                                                               Date Range: 4/12/2021 to 4/12/2021

Wildlife & Marine Resources
DJNumber               Case Title                            Superfund   District   State      Date         Statute Of   Activity Code                                 HOURS
                                                                         Abbrev                Received     Limitation
HOGAN, KYLE A.
90-8-11-08395          UNITED STATES OF AMERICA V. JEFFREY      No       OKE        Oklahoma    8/24/2020                *Case - Case Related Work                        4.00
                       LOWE, ET AL.
                                                                                                                               Total Hours for HOGAN, KYLE A.:            4.00
                                                                                                                                Total Hours for Wildlife & Marine         4.00
                                                                                                                                                      Resources:

                                                                                                                                                         Total Hours: 4.00
